Exhibit 10.33

Execution Copy

CONTRIBUTION AGREEMENT

This Contribution Agreement (the “Agreement”) is made as of February 7, 2008 by
and among OurPet’s Company (the “Company”), Senk Properties, an Ohio general
partnership, and Dr. William M. Fraser (each a “Contributor” and collectively,
the “Contributors”).

Recitals

WHEREAS, the Company is involved in litigation on certain of its SmartScoop™
products and will be incurring expenses with respect to such litigation (the
“Litigation”); and

WHEREAS, Contributors have agreed to loan in the aggregate $100,000.00 to the
Company (the “Loan”) to be used for expenses related to the Litigation
(“Litigation Expenses”). In connection with and as an inducement to make such
Loan, the Company will issue warrants to each Contributor.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

1. Loan. Upon receipt of the Loan from the Contributors, the Company shall issue
a promissory note to each Contributor in the principal amount of such
Contributor’s share of the Loan, upon the terms and conditions set forth in the
form of promissory note attached hereto as Exhibit A and incorporated herein by
reference (the “Note”). Payment on each Note would be twenty-four (24) months
after the date such note was issued, with the option to prepay without penalty.
In the event the Company desires to prepay a portion of the Loan, such
prepayment shall be made pari passu to all Contributors.

2. Warrants. In connection with the Loan, the Company shall issue warrants
(“Warrants”) to each Contributor as follows: for each two dollars ($2.00)
loaned, the Contributor would receive one Warrant, exercisable at $0.825 per
share for a period of five (5) years. Other terms of the Warrants shall be
substantially similar to the warrants issued to Pet Zone Products in connection
with its $250,000 loan to the Company at the time of the acquisition of its
assets by the Company.

3. Conversion of Loan. The parties hereto recognize that the Company may seek
additional funding from outside sources to cover additional expenses related to
the Litigation and issue securities (whether in the form of equity or debt) in
connection with such funding (“Additional Funding”). In the event Additional
Funding is obtained and at such time that an additional Five Hundred Thousand
Dollars ($500,000) or more is raised, the Company will convert the principal and
interest outstanding under each Note into the same security issued in connection
with the Additional Funding. If such Additional Funding results in the issuance
of more than one type of security, the Company shall convert the principal and
interest outstanding under each Note into such securities on a pro rata basis as
to type of security at a conversion price that is the average price of the
securities sold in the Additional Funding. The Warrants



--------------------------------------------------------------------------------

issued to each Contributor issued in connection with the Loan shall not be
affected by the Loan conversion.

4. Piggyback Registration Rights. In connection with the execution of this
Agreement and as further consideration for the Loan, the Company shall grant to
the Contributors certain registration rights pursuant to the terms and
conditions set forth in a Registration Rights Agreement, the form of which is
attached hereto as Exhibit B and incorporated herein by reference.

5. Binding Obligation. The terms and conditions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.

6. Severability. In the event that any one or more terms or provisions hereof
shall be held void or unenforceable by any court or arbitrator, all remaining
terms and provisions hereof shall remain in full force and effect.

7. Waiver. No waiver shall be deemed to have been made by any party of any of
his or its rights hereunder unless the same shall be in writing and signed by
the waiving party. Such waiver, if any, shall be a waiver only in respect to the
specific instance involved and shall in no way impair the rights of the waiving
party or the obligations of the other party in any other respect and at any
other time.

8. Governing Law. This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of Ohio without giving effect to the
principles of conflicts of law.

9. Counterparts; Effectiveness. This Agreement may be executed in any number of
counterparts, including by facsimile or electronic signature included in an
Adobe PDF file, each of which shall be deemed to be an original, but all of
which together shall constitute one and the same instrument. This Agreement
shall become effective when each party hereto shall have received original or
facsimile counterparts thereof signed by all of the other parties.

[signature page follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, parties hereto have caused this Contribution Agreement to be
made as of the date first above written.

COMPANY:

 

OURPET’S COMPANY By:  

/s/ Steven Tsengas

  Dr. Steven Tsengas, President CONTRIBUTORS: SENK PROPERTIES By:  

/s/ Nicholas S. Tsengas

  Nicholas S. Tsengas, Managing Partner By:  

/s/ Dr. William M. Fraser

  DR. WILLIAM M. FRASER

 

3